Title: To Alexander Hamilton from Tench Coxe, [17 December 1793]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, December 17, 1793. In an undated letter written sometime in 1797 to Oliver Wolcott, Jr., Coxe reviewed his correspondence with Hamilton concerning the execution of the revenue laws in Pennsylvania. In the course of this letter Coxe wrote: “On the 17th. Decr. 1793, the letter from this office with those it enclosed, represented the condition of the service in Pannsa. to be very uncomfortable as to embarrass ⟨–⟩, accounts, and revenue.” Letter not found.]
